Case 2:19-cv-00092-JRG-RSP Document 425 Filed 05/13/21 Page 1 of 2 PageID #: 19406




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION           §
          Plaintiff,                    §
                                        §
   v.                                   §    Case No. 2:19-cv-00092-JRG-RSP
                                        §    (LEAD CASE)
   ACADEMY, LTD d/b/a ACADEMY           §
   SPORTS + OUTDOORS,                   §
                                        §
                Defendant.              §
                                        §
   ACE HARDWARE CORPORATION,            §    Case No. 2:19-cv-00093-JRG-RSP
                                        §    (MEMBER CASE)
                Defendant.              §
                                        §
   AMAZON.COM, INC. and                 §   Case No. 2:19-cv-00094-JRG-RSP
   AMAZON.COM LLC,                      §   (MEMBER CASE)
                                        §
                Defendants.             §
                                        §
   BED BATH & BEYOND INC.,              §   Case No. 2:19-cv-00095-JRG-RSP
                                        §   (MEMBER CASE)
                Defendant.              §
                                        §
   COSTCO WHOLESALE                     §   Case No. 2:19-cv-00096-JRG-RSP
   CORPORATION,                         §   (MEMBER CASE)
                                        §
                Defendant.              §
                                        §
   DICK'S SPORTING GOODS, INC.,         §   Case No. 2:19-cv-00097-JRG-RSP
                                        §   (MEMBER CASE)
                Defendant.              §
                                        §
   THE HOME DEPOT, INC.,                §   Case No. 2:19-cv-00098-JRG-RSP
                                        §   (MEMBER CASE)
                Defendant.              §
                                        §
   MACY’S, INC. and MACY’S.COM, LLC,    §   Case No. 2:19-cv-00099-JRG-RSP
                                        §   (MEMBER CASE)
                Defendants.             §
Case 2:19-cv-00092-JRG-RSP Document 425 Filed 05/13/21 Page 2 of 2 PageID #: 19407




                                                      §
       TARGET CORPORATION AND                         §     Case No. 2:19-cv-00099-JRG-RSP
       TARGET BRANDS, INC.,                           §     (MEMBER CASE)
                                                      §
                  Defendants.                         §
       SEARS, ROEBUCK AND CO., SEARS                  §
       HOLDINGS CORPORATION, and                      §     Case No. 2:20-cv-00006-JRG-RSP
       TRANSFORM SR LLC, TRANSFORM                    §     (MEMBER CASE)
       KM LLC,                                        §
                                                      §
                       Defendants.                    §

                                                ORDER
             Before the Court is the Joint Motion to Extend Deadline for Filing Final Exhibit Lists

      (“Motion”), filed by Plaintiff Team Worldwide Corporation (“TWW”) and Defendants Academy,
  .
      Ltd. d/b/a Academy Sports + Outdoors; Ace Hardware Corporation; Amazon.com, Inc. and

      Amazon.com LLC; Bed Bath & Beyond Inc.; Costco Wholesale Corporation; Dick’s Sporting

      Goods, Inc.; Home Depot Product Authority, LLC; Macy’s Retail Holdings, Inc. and Macy’s.com,

      LLC; Target Corporation; and Sears, Roebuck and Co., Sears Holdings Corp., Transform SR LLC

      and Transform KM LLC (collectively, “Defendants”) (collectively, the “Parties”). Dkt. No. 423.

             After consideration, the Court GRANTS the Motion. It is ORDERED that the

      deadline for the Parties to submit their respective final exhibit lists is extended to and includes

      May 15, 2021.
            SIGNED this 3rd day of January, 2012.
             SIGNED this 13th day of May, 2021.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE
